Appe?" .endants from an interlocutory judgment in favor of plaintiff, adjudgir plaintiff and defendant George Vazulas were copartners in a restaurant j, directing the dissolution of the partnership, appointing a receiver to business and the real property upon which the business is conducted premises are adjudged to be copartnership property, subject to the I" -efendant Matilda Vazulas for moneys invested. Interlocutory judgir .uimously affirmed, with costs. In our opinion there was no error of la upon the facts the judgment was not against the weight of the evidence. A' om the decision is dismissed; an appeal does not lie therefrom. Present ^'arty, Johnston, Adel and Taylor, JJ.; Lazansky, P. J., not voting.